DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on02/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 112899991. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 encompasses claim 1 or claim 4 of current application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (WO 200911433 hereinafter “Matsumoto33”) in view of Matsumoto (WO 2009130818 hereinafter “Matsumoto18”). 
Re-claim 1, Matsumoto33 discloses excitation device (Fig.1) comprising at least one a linear actuator (200), a vibration table (100) wherein the linear actuator comprising: a fixed part (420); and a movable part (432) driven to reciprocate in a predetermined drive direction (z direction, Fig.5) with respect to the fixed part (annotated Fig.5), wherein a first side in the predetermined drive direction of the movable part has a substantially shape (annotated Fig.5) and protrudes outside a substantially cylindrical hollow part of the fixed part (annotated Fig.5), and a second side (annotated Fig.5) in the predetermined drive direction (z) of the movable part is accommodated in the substantially cylindrical hollow part (annotated Fig.5) of the fixed part (annotated Fig.5), thereby forming the linear actuator as an [electrodynamic device member  (200), the linear actuator further comprising a plurality of movable part support mechanisms (433,438,437) that support the movable part from a lateral side to enable the movable part to reciprocate in the predetermined drive direction(z), wherein each of the plurality of movable part support mechanisms (433,437,438) comprises: a first rail (437) attached to a side surface of the first side of the movable part (side of 432) to extend in the predetermined drive direction (437 extends in the Z direction); and a first runner block (433) attached to the fixed part (438) to engage with the first rail (437), a vibration table (100) coupled to the movable part (410) of the at least one linear actuator (200,400).  

    PNG
    media_image1.png
    847
    876
    media_image1.png
    Greyscale

Matsumoto33 fails to explicitly teach the shape of first side in the predetermined drive direction of the movable part has a substantially cylindrical shape, the movable part has a substantially cylindrical shape  and protrudes outside a cylindrical hollow part of the fixed part, the linear actuator has voice coil motor .
Matsumoto18 teaches a first side (annotated Fig.2) in the predetermined drive direction of the movable part has a substantially cylindrical shape (annotated Fig.2, Page.4, and L.158-162), the movable part (12) has a substantially cylindrical shape (Pg.3,P.3, L.3, cylindrical body 12 of 20) and protrudes outside a cylindrical hollow part of the fixed part (10,11 see Fig.3)the linear actuator as voice coil motor (Pg.2, P.4, voice coil motor, movable portion moved by voice motor).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the shape of the first side in the predetermined drive direction of the movable part and show substantial shape of mover and actuator disclosed by Matsumoto33 the shape of first side in the predetermined drive direction of the movable part has a substantially cylindrical shape, the movable part has a substantially cylindrical shape  and protrudes outside a cylindrical hollow part of the fixed part, the linear actuator has voice coil motor . as shown by Matsumoto18 to provide a tapered cylindrical movable frame moving in the vertical direction, voice coil motors are vibration devices that can be used to drive movable sections  (Matsumoto18, Page.4, L.58-62, Abstract and claim 1).

    PNG
    media_image2.png
    583
    728
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    898
    682
    media_image3.png
    Greyscale


Re-claim 2, Matsumoto33 as modified discloses the excitation device according to claim 1, wherein; the at least one linear actuator comprises two linear actuators (200,300); one of the two linear actuators is a first actuator (200) having a driving axis in a first direction (one orthogonal direction, see Page 3, Line 106-117); and the other of the two linear actuators (any of 300, 400) is a second actuator having a driving axis in a second direction (direction of 300 is orthogonal to 200) perpendicular (Page.3, L.106-117)  to the first direction (another orthogonal axes, all three actuators 200,300,400 have orthogonal axis to one another, they move table in X,Z,Y directions), wherein the excitation device further comprises: a first slider that couples the vibration table (100) with the first actuator (200) to be slidable in the second direction (orthogonal direction to other actuators); and a second slider (all 431) that couples the vibration table (100) with the second actuator to be slidable in the first direction (orthogonal direction, making the table slidable, see below from reference).  

    PNG
    media_image4.png
    272
    737
    media_image4.png
    Greyscale

Re-claim 3, Matsumoto33 as modified discloses the excitation device according to claim 25, further comprising: a third actuator (400) having a driving axis in a third direction which is perpendicular to the first direction and the second direction (see Page.3, L. 106-117, 3 Axes X,Y,Z, orthogonal directions); and a third slider  (431 that connects to the table 100) intermedia sage) that couples the vibration table with the third actuator to be slidable in the first direction and the second direction (X, Y, or Y,Z, or X,Z), wherein: the first slider (any of stages 431, provide slidable connection) couples the vibration table (100) with the first actuator (200) to be slidable in the second direction and the third direction (any 2 directions of the X,Y,Z, that is not the other direction); and the second slider (another slider connection 431, see Page 8 and 9, L.314-345 below) couples the vibration table (100) with the second actuator (300,400, or any of them) to be slidable in the first direction and the third direction (coupling any combination of the table, first actuator, 200, second 300, third 400 provide movement of the table in all directions that are orthogonal, see below,).  

    PNG
    media_image4.png
    272
    737
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    874
    751
    media_image5.png
    Greyscale

Re-claim 4, Matsumoto33 discloses a linear actuator (200) comprising: a fixed part (420); and a movable part (432) driven to reciprocate in a predetermined drive direction (z direction, Fig.5) with respect to the fixed part (annotated Fig.5), wherein a first side in the predetermined drive direction of the movable part has a substantially shape (annotated Fig.5) and protrudes outside a substantially cylindrical hollow part of the fixed part (annotated Fig.5), and a second side (annotated Fig.5) in the predetermined drive direction (z) of the movable part is accommodated in the substantially cylindrical hollow part (annotated Fig.5) of the fixed part (annotated Fig.5), thereby forming the linear actuator as an [electrodynamic device member  (200), the linear actuator further comprising a plurality of movable part support mechanisms (433,438,437) that support the movable part from a lateral side to enable the movable part to reciprocate in the predetermined drive direction(z), wherein each of the plurality of movable part support mechanisms (433,437,438) comprises: a first rail (437) attached to a side surface of the first side of the movable part (side of 432) to extend in the predetermined drive direction (437 extends in the Z direction); and a first runner block (433) attached to the fixed part (438) to engage with the first rail (437), a vibration table (100) coupled to the movable part (410) of the at least one linear actuator (200,400).  

    PNG
    media_image1.png
    847
    876
    media_image1.png
    Greyscale

Matsumoto33 fails to explicitly teach the shape of first side in the predetermined drive direction of the movable part has a substantially cylindrical shape, the movable part has a substantially cylindrical shape  and protrudes outside a cylindrical hollow part of the fixed part, the linear actuator has voice coil motor .
Matsumoto18 teaches a first side (annotated Fig.2) in the predetermined drive direction of the movable part has a substantially cylindrical shape (annotated Fig.2, Page.4, and L.158-162), the movable part (12) has a substantially cylindrical shape (Pg.3,P.3, L.3, cylindrical body 12 of 20) and protrudes outside a cylindrical hollow part of the fixed part (10,11 see Fig.3)the linear actuator as voice coil motor (Pg.2, P.4, voice coil motor, movable portion moved by voice motor).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the shape of the first side in the predetermined drive direction of the movable part and show substantial shape of mover and actuator disclosed by Matsumoto33 the shape of first side in the predetermined drive direction of the movable part has a substantially cylindrical shape, the movable part has a substantially cylindrical shape  and protrudes outside a cylindrical hollow part of the fixed part, the linear actuator has voice coil motor . as shown by Matsumoto18 to provide a tapered cylindrical movable frame moving in the vertical direction, voice coil motors are vibration devices that can be used to drive movable sections  (Matsumoto18, Page.4, L.58-62, Abstract and claim 1).

    PNG
    media_image2.png
    583
    728
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    898
    682
    media_image3.png
    Greyscale

Re-claim 5,  Matsumoto33 as modified discloses the linear actuator according to claim 4, wherein the movable part comprises: a substantially movable frame (annotated Fig.5), wherein: the second side of the movable frame is accommodated in the cylindrical hollow part of the fixed part (annotated Fig.5), and the first side of the movable frame protrudes outside the cylindrical hollow part of the fixed part (annotated Fig.5), and the first rail (437) is attached to a side surface of the first side of the movable frame (annotated Fig.5).  
Matsumoto33 fails to explicitly teach shape of a substantially cylindrical movable frame and a drive coil attached to the second side of the movable frame.
Matsumoto18 teaches shape of a substantially cylindrical (annotated Fig.5) movable frame and a drive coil (51) attached to the second side of the movable frame (annotated Fig.2, Page.4, and L.158-162).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the shape of the first side in the predetermined drive direction of the movable part disclosed by Matsumoto33 wherein shape of a substantially cylindrical movable frame and a drive coil attached to the second side of the movable frame as shown by Matsumoto18 to provide a tapered cylindrical movable frame moving in the vertical direction and use Lorentz force to provide axial direction movement (Matsumoto18, Page 5, L.17-180,  Page.4, L.58-62).
Re-claim 6, Matsumoto33 discloses the linear actuator according to claim 5. 
Matsumoto33 as modified fails to explicitly teach wherein the fixed part has two excitation coils arranged along the predetermined drive direction, and the drive coil is disposed between the two excitation coils in the predetermined drive direction.  
However, Matsumoto18 teaches wherein the fixed part (12) has two excitation coils (52) arranged along the predetermined drive direction (annotated Fig.3), and the drive coil (51, annotated Fig.3) is disposed between the two excitation coils in the predetermined drive direction (see Fi.3).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the actuator disclosed by Matsumoto33 wherein the fixed part has two excitation coils arranged along the predetermined drive direction, and the drive coil is disposed between the two excitation coils in the predetermined drive direction as shown by Matsumoto18 to provide a tapered cylindrical movable frame moving in the vertical direction and use Lorentz force to provide axial direction movement (Matsumoto18, Page 5, L.17-180,  Page.4, L.58-62).
Re-claim 7, Matsumoto33 discloses the linear actuator according to claim 6. 
Matsumoto33 as modified fails to explicitly teach wherein the fixed part has: a cylindrical body made of magnetic material; and an inner magnet made of magnetic material and disposed coaxially in the cylindrical hollow part, wherein two recessed parts are formed on an inner circumferential surface of the cylindrical hollow part, the two excitation coils being accommodated in respective recessed parts, and the drive coil is disposed in a gap between a portion of the inner circumferential surface between the two recessed parts and an outer circumferential surface of the inner magnet.  
However, Matsumoto18 teaches the fixed part (10)  has: a cylindrical body (12) made of magnetic material; and an inner magnet (magnetic pole made of magnetic material, 15) made of magnetic material (page 4, L.172) and disposed coaxially (see annotated Fig.3) in the cylindrical hollow part (12), wherein two recessed parts (12a) are formed on an inner circumferential surface of the cylindrical hollow part (12), the two excitation coils (52,51) being accommodated in respective recessed parts (see Fig.3), and the drive coil (27,51) is disposed in a gap (see Fig.3) between a portion of the inner circumferential surface between the two recessed parts  (portions of 12a, see Fig.3) and an outer circumferential surface of the inner magnet (51).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the actuator disclosed by Matsumoto33 as modified the fixed part has: a cylindrical body made of magnetic material; and an inner magnet made of magnetic material and disposed coaxially in the cylindrical hollow part, wherein two recessed parts are formed on an inner circumferential surface of the cylindrical hollow part, the two excitation coils being accommodated in respective recessed parts, and the drive coil is disposed in a gap between a portion of the inner circumferential surface between the two recessed parts and an outer circumferential surface of the inner magnet as shown by Matsumoto18 to provide a tapered cylindrical movable frame moving in the vertical direction and use Lorentz force to provide axial direction movement (Matsumoto18, Page 5, L.17-180,  Page.4, L.58-62).
Re-claim 8, Matsumoto 33 as modified discloses the linear actuator according to claim 4, wherein the plurality of movable part support mechanisms (433,437,437) are arranged to have approximately constant intervals there between around an axis of the fixed part (annotated Fig.5).  
Re-claim 9, Matsumoto33 as modified discloses the linear actuator according to claim 4, 
	Matsumoto33 as modified fails to explicitly teach wherein: the plurality of movable part support mechanisms (annotated Fig.2).  
	Matsumoto18 as modified fails to explicitly teach wherein: the plurality of movable part support mechanisms are two pairs of movable part support mechanisms; and the movable part is disposed to be sandwiched between the two pairs of movable part support mechanisms in two directions which are perpendicular to each other.  
	However, Matsumoto18 teaches the plurality of movable part support mechanisms  (41) are two pairs (see Fig.2, 4 total) of movable part support mechanisms (41); and the movable part (31) is disposed to be sandwiched between the two pairs (41) of movable part support mechanisms in two directions which are perpendicular to each other (annotated Fig.2).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the actuator disclosed by Matsumoto33 wherein: the plurality of movable part support mechanisms are two pairs of movable part support mechanisms; and the movable part is disposed to be sandwiched between the two pairs of movable part support mechanisms in two directions which are perpendicular to each other as shown by Matsumoto18 to provide a tapered cylindrical movable frame moving in the vertical direction and use Lorentz force to provide axial direction movement and provide support for the moving frame (Matsumoto18, Page 5, L.17-180,  Page.4, L.58-62).
Re-claim 10, Matsumoto33 as modified discloses the linear actuator according to claim 4 above. 
Matsumoto33 as modified further discloses wherein: the linear actuator is horizontally disposed in a state where the axis of the fixed part is oriented in a horizontal direction (in the x direction); and one of the plurality of movable part support mechanisms (at least 433, or the rail bottom portion of 437) is disposed under the axis of the fixed part (annotated Fig.5, axis is horizontal and the rail or block 433 at bottom portion Is at least below the axis or the horizontal direction in the X direction).  
Re-claim 11,  Matsumoto33 as modified linear actuator according to claim 4, wherein: the movable part comprises a rod (412, shaft, 418) extending along the axis of the fixed part to protrude from one end of the movable part (432, see Fig.5,  nut screw); and the fixed part (annotated Fig.5,440) comprises a bearing (416, annotate Fig.5) which supports the rod (412,418) to be movable in the axial direction (z direction, is vertical, axial direction ) of the fixed part (annotated Fig.5, 410).  
Re-claim 12, Matsumoto33 as modified disclose the linear actuator according to claim 4,
further comprising: a base (2a); and a fixed part support mechanism (460, spring) attached to the base, wherein the fixed part (annotated Fig.5, 410) is elastically supported by the fixed part support mechanism (coupling 460 is elastic, inner ring elastically deforms,  in Fig.7 description),

Claim 1 and 4 are also rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (WO 2009130818 hereinafter “Matsumoto18”) in view of Matsumotor33. 
Re-claim 1 or 4 with minor differences, Matsumotor18 teaches an excitation device (1) comprising one linear actuator (Title, actuator), comprising: a fixed part (10); and a movable part (20) to reciprocate in a predetermined drive direction with respect to the fixed part (Page. 3, P.3), wherein a first side in the predetermined drive direction of the movable part (12) has a substantially cylindrical shape (Pg.3,P.3, L.3, cylindrical body 12 of 20) and protrudes outside a cylindrical hollow part of the fixed part (10,11 see Fig.3), and a second side in the predetermined drive direction of the movable part (annotated Fig.3) is accommodated in the cylindrical hollow part of the fixed part (10,11), thereby forming the linear actuator (the actuator moves in linear directions, x,y,z) as an driven by a voice coil motor (Pg.2, P.4, voice coil motor, movable portion moved by voice motor) (actuator is electrodynamic, used electricity to move), the linear actuator  further comprising a plurality of movable part support mechanisms (40,) that support the movable part from a lateral side (see annotated Fig.3, 40 is at lateral side) to enable the movable part to reciprocate in the predetermined drive direction (annotated Fig.3), wherein each of the plurality of movable part support mechanisms (40) comprises: a first rail (44) attached to a side surface (44 attached to side plate 41) to extend in the predetermined drive direction; and a first runner block (46, see Page 5, LP.6-8) to engage with the first rail (see Page.4, P.6-8).
	Matsumoto18 fails to explicitly teach wherein the first rail attached to a side surface of the first side of the movable part to extend in the predetermined drive direction; and a first runner block attached to the fixed part to engage with the first rail. 
However, Matsumoto33 teaches the first rail (437) attached to a side surface of the first side of the movable part (side of 432) to extend in the predetermined drive direction (437 extends in the Z direction); and a first runner block (433) attached to the fixed part (438) to engage with the first rail (437).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the actuator disclosed by Matsumoto18 wherein a first rail attached to a side surface of the first side of the movable part to extend in the predetermined drive direction; and a first runner block attached to the fixed part to engage with the first rail as shown by Matsumoto33 to provide an actuator capable in vibrating in three axial direction is realized and to provide positioning of the runner block and rail to provide support and for actuator with runner block engaging the rails (Matsumoto33), furthermore, switching locations of the rails and runner block is just within the common knowledge in the art providing structure to move the movable part in different directions with desired axis see Matsumoto33) 
    PNG
    media_image4.png
    272
    737
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    874
    751
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    915
    693
    media_image6.png
    Greyscale
 
    PNG
    media_image2.png
    583
    728
    media_image2.png
    Greyscale



Allowable Subject Matter
Claims 13 is objected to as being dependent from rejected claims and will be allowed if written in independent form when joined with independent claim and all intervening claims as indicated below 12 and 4.  
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
In re Claims 13, in combination with claims 4 and 12 recites, inter alia, “  The linear actuator according to claim 12,further comprising: a base; and a fixed part support mechanism attached to the base, wherein the fixed part is elastically supported by the fixed part support mechanism, wherein the fixed part support mechanism comprises: a movable block fixed to the fixed part; a linear guide that couples the movable block with the base to be slidable in the predetermined drive direction; and an elastic member that is coupled to the movable block in the predetermined drive direction, wherein the linear guide includes: a second rail attached to the movable block; and a second runner block attached to the base, the second runner block being slidably engaged with the second rail in the drive direction, wherein the movable block is slidable with the fixed part with respect to the base in the predetermined direction, and wherein the elastic member reduces vibration transmitted to the base from the fixed part.” 

    PNG
    media_image7.png
    459
    412
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    776
    726
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    710
    609
    media_image9.png
    Greyscale

   	Regarding claim 13 as suggested above combination, the closest prior art fail to teach,  The linear actuator according to claim 4 and 12combination and ,further comprising: abase; and a fixed part support mechanism attached to the base, wherein the fixed part is elastically supported by the fixed part support mechanism, wherein the fixed part support mechanism comprises: a movable block fixed to the fixed part; a linear guide that couples the movable block with the base to be slidable in the predetermined drive direction; and an elastic member that is coupled to the movable block in the predetermined drive direction, wherein the linear guide includes: a second rail attached to the movable block; and a second runner block attached to the base, the second runner block being slidably engaged with the second rail in the drive direction, wherein the movable block is slidable with the fixed part with respect to the base in the predetermined direction, and wherein the elastic member reduces vibration transmitted to the base from the fixed part.

The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim14,13 and 1 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention The linear actuator according to claim 12 combination and ,further comprising: abase; and a fixed part support mechanism attached to the base, wherein the fixed part is elastically supported by the fixed part support mechanism, wherein the fixed part support mechanism comprises: a movable block fixed to the fixed part; a linear guide that couples the movable block with the base to be slidable in the predetermined drive direction; and an elastic member that is coupled to the movable block in the predetermined drive direction, wherein the linear guide includes: a second rail attached to the movable block; and a second runner block attached to the base, the second runner block being slidably engaged with the second rail in the drive direction, wherein the movable block is slidable with the fixed part with respect to the base in the predetermined direction, and wherein the elastic member reduces vibration transmitted to the base from the fixed part.” Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
Claims 14-18 are rejected and objected to as being dependent from rejected claim 13 and will be allowed based on dependency from allowable claim 13.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in PTO 892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834